CHARLES J. SCHUCK, Judge,
concurring.
I concur in the conclusion reached by Judge Elswick with reference to the claim in question, but assign the reason for my concurring to be, namely: That the court of claims is without jurisdiction to entertain a claim for damages resulting from injuries occasioned to one while confined as an inmate in a county jail, as the county court, or commissioners of said county, or the sheriff thereof in charge of said jail, are not, in my opinion, “state agencies” as contemplated by the act creating this court.
I concur fully in the reasoning set forth in the last paragraph of Judge Elswick’s opinion.